Case 1:20-cv-00314- ee te og pts

Date:
a Inmate IDOC#:_ 7900 V
“Jew Ay Ce ce ? 7 O SS ttment Title:

1. sec. — Al -2Q0- Seg ose on Tne pp weet [2 Weorrean) +9 econ ana
C0807 JOCIDdD tal Pages: Inmate Initials Ve

rifying Page Count:
Bors ,lu. BTI?767 Document(s)_|_of _[_

Case M%. 12 20-cr- OOTIYZD CA
Sigg lemente/ DPirftoemat on 2

Ou “7-14 - Al fh TDumet < $s a "4, \S— | at Tscc tre Oe
“T ee $4 recA “he ota Lee * VY) 4 2e1' Mme hi Secusity Det itetoeny,
(rs r) a F Guys h vem ey « a) nin y De cleeattuns 2427

Class Fletivon Lawsuit dA Heagt, They ivere Ve coustitutesnel(y
Dos ble —Collect va Close Cosdack

We
We... I tyas “T Weed wv ik Lely (+ Unda Vague
Keay Lon tee ores oO ec rane phen tm ly 7 ._ A I} ut lowe

went +o “Toon st, Tha Segeceates Ve so bhwey CS 4h Ag-t
Suepor’ ne ,non 1 hee Thee war to a 4h
— Clare Betinn bewsti ks AHeagts. 4 G6ALAX

~The, i's 2Y shen Ug tebe,
/Votece o€ ZAtAdtresr Cheuge. 7 Dene ets
deocky Carr” - ~ 19004
Lsca-A-2Qo- oN gregetvon Unit
40. 63 0% 206}
Soise, T T ef, G “283

 

OP? lawse. i cor AF Hei le ee bibit- VDD -O\.

Lo cleclere unter th genalty of Gerjury, al/

Stee wets heretny, are trove dey + Lo Les = aoe mM
lépaielaets a.

——__——_——>

Didy Cacn 7900Y
wt gine

 

a ~J- 21-24
Case 1:20-cv-00314-DCN Document 26 Filed 07/23/21 Page 2 of 3 _

 

  

IDAHO DEPARTMENT OF CORRECTION
Release from Restrictive Housing to Transit Form

Facility: ISCC
Date: 7/19/2021
Inmate Name: Carr IDOG Number:-79004

Inmate is released from restrictive housing and remains in A-Block in the following status:
Transit

Comments (if any): Determining Appropriate Housing

>

—~

 

Transit status must have the following additional standards while in the restrictive housing
unit:

e Opportunities for three hours or more a day out of cell time

e Property for general population in accordance with Property: State-/ssued and
Inmate Personal Property, SOP 320.02.01.001

e Access to visitation

 

 

Accommodations for inmates with visual, hearing or mobility requirements, those with a
language barrier or who are non-English speaking, or those with a medical or mental health
concern that may worsen with placement in restrictive housing:

Click here to enter text.
Authorizing Supervisor: Sgt. Wilson A537 Title: A-Block Sergeant Date: 07/19/2021

Distribution

Original: to central file
Copy: to housing unit
Copy: to inmate

 

319.02.01.001
(Last updated 05/15/18)

  

 
Case 1:20-cv-00314-DCN Document 26 Filed 07/23/21 Page 3 of 3

“ ok, Cae = TLOCY

Iosct = A-~-2QOoO- Seg rey ation Cn T+
CO Soy (00 1D

Boise, Le. GI

Case NM, [:20-ce -00146 “Dew

Sig plement 4s VWotion to jC éecour pden

w

(Pm (EH NG- 2) + dee Dhm ete 0 De | at Losod (ere

Treas fenced +. Dele hbeSs WMaxiwum Secus ty Dus trteteon

(TMsr) rd | vercons ditubvone I/y Wo vblea—-Cellect yo Close
Custoet y Aese ibe OS « Vie Da Junctvon anf +h Stancte Lae
Qs Zz Y/ (Su nes hme wt a Sung e rting mre with — CAgs ce. do
his cate pant 2, Ty Cegerede Ur so Dcannot Gather
Evid ewee, of Cantenve Claee Meteuq AHengts,

 

 

 

TO eo cc ee + per et Fe ans aa re oe d«a* ~] ive oT Jere th
a o /

Pi Te Hal an sence ACATY.
Which, Vs USE Y ke keeg try tng +) file Vn op Din tne ee
“Danger,
Thats ell, Suet <3 + Vi Aete,
Mo biee Chensge- ofr PAArears! Po now at i
dod Ca ce 79D Y¥
jTscc- A-20 ~ Ses reg atibir U,, rf
O.0,B%x% JOoOId
OS ise, Ket, GS709

———

I ckeclen Unelen penelty wg ex fury all stetements

——.

heretn, anew tree fs 4) des How lenawleels e,

Pe "é ly

 
